DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:
(a) in claim 1, “(N^2)-1 far infrared sensor array integrated circuits” on line no. 23-24 should probably be --said at least one second far infrared sensor array integrated circuit is (N^2)-1 second far infrared sensor array integrated circuits that-- (e.g., see “at least one second far infrared sensor array integrated circuit” on claim 1 line no. 17);
(b) in claim 1, “a same far infrared sensor array integrated circuit” on line no. 24-25 should probably be --said first far infrared sensor array integrated circuit-- (e.g., see “a first far infrared sensor array integrated circuit” on claim 1 line no. 16-17);
(c) in claim 1, “boding” on line no. 25 should probably be --bonding--; and
(d) in claim 11, “boding” on line no. 4 should probably be --bonding--.
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-4, 6, 9, 11-14, and 17 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 5,109,158.  The improvement comprises in combination with other recited elements:  (a) wherein the far infrared sensor array integrated circuits form an NxN circuit array, where N is an integer greater than or equal .
Conclusion
This application is in condition for allowance except for the following formal matters:  objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884